Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on March 8, 2022, and April 7, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 1-23 are currently pending and have been examined.  Claims 1, 7, 10, 12, 18, 21, and 23 have been amended.  


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022, has been entered.

Response to Arguments
Applicant’s arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues at page 10 of Applicant’s Reply dated March 8, 2022 (hereinafter “Applicant’s Reply”) that the amended limitations of claim 1 “apply the alleged abstract idea in a meaningful way to help overcome technical challenges in the field of e-commerce and online shopping.”  In particular, Applicant refers to new limitation “determining a location associated with a device, wherein the device is associated with a second online store” and amended limitation “outputting content to a user interface on the device associated with the second online store, the content being based on the region and the location associated with the device.”  Applicant further argues at pages 10-11 of Applicant’s Reply that the application “discloses that online shopping may raise technical challenges to determining the location of a customer base for a merchant.  For conventional merchants that utilize brick-and-mortar retail stores, a customer base may be determined based on the physical locations of the retail stores.  However, through an online store, customers (who may be anywhere in the world) may potentially purchase products from a merchant who may be anywhere in in the world or may even be virtual (i.e., have only an online and no physical presence).”  Applicant further argues at page 12 of Applicant’s Reply that: “Determining a location associated with a device, wherein the device is associated with a second online store, provides the system with location information that can be used to restrict which customers can purchase the product through a resale merchant, depending on the device.  Further, outputting content to a user interface on the device associated with the second online store, the content being based on the region and the location associated with the device, can provide the device with content that reflects the customer base for the product and the location of a portion of that customer base or a device associated with a specific customer.” 
The Examiner respectfully disagrees with Applicant’s interpretation of the claim language.  First, the Examiner notes that claim 1 recites “Determining a location associated with a device.” The Examiner respectfully notes that the location is not recited as being the location of the device but merely a location associated with the device.  In other words, the location may be the current location of the device or an address associated with the device user.  However, the location may also be a past location of the device, a location which the device has traveled through at any point in time, the location where the device was manufactured, etc.  Thus, given the broadest reasonable interpretation of the claim, the location associated with the device does not require the determining of a location of the customer and the resulting serving of content based on the customer’s current location.   
Further, as the Examiner noted in the previous office action, nothing in the claim actually restricts the sale of a product to a customer based on their location, i.e., the claims do not recite any technical controls on a customer account or a customized webpage served to a particular customer based on their location.  Instead, the claims merely recite information/indications of whether a product may be sold in a particular region and do not constitute a technical improvement.
Applicant further argues at page 13 of Applicant’s Reply that a “specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and ask prices in a particular manner that prevents order entry at a changed price” is an example of an improvement in existing technology.  The Examiner respectfully notes that this argument is at present irrelevant, as the claims do not currently describe a specific, structured graphical user interface or any particular interface at all and do not describe how such an interface contributes to or constitutes a technical improvement.  
Thus, the rejection under 35 USC 101 is maintained.
Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive.  Applicant argues at pages 16-17 of Applicant’s Reply that Hu does not disclose "outputting content to a device associated with a second online store, the content being based on the region" because Hu discloses "determining" and not “outputting.” The Examiner respectfully disagrees. The Examiner has cited para. [0061] as disclosing that a user selection module determines a qualified merchant of a second electronic marketplace associated with a second geographic region, i.e., a qualified merchant is determined based on geographic region. The Examiner has also cited para. [0115] in which a process determines if an item can be offered to qualified merchants of the second geographic region. If it is determined that the product can be offered to the qualified merchants, an order estimate is provided to at least a subset of the qualified merchants, i.e., content is output to the subset of the qualified merchants based on their geographic location. Thus, Hu discloses this limitation.
Applicant’s remaining arguments regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive.  As noted below, regarding claims 1, 12, and 23, Bajaj discloses determining a location associated with a device at least at col. 12, lines 51-60 in which the geo-fencing system tracks activity data of client devices having the user application.  The geo-fencing system then identifies the locations at which the client devices performed a given application activity.  Further, as noted below, Hu discloses wherein the device is associated with a second online store at least at Figure 1 in which item 124 is the device of the local merchant, and at para. [0029] that describes that item 124 is the local merchant located in the second geography and that the global merchant is the merchant located in the first geography. 
Hu further discloses outputting content to a user interface on the device associated with the second online store, the content being based on the region and the location associated with the device, and the content comprising an indication of whether the product can be purchased from the first online store using the device associated with the second online store at least at para. [0061] in which the user selection module determines a qualified merchant of a second electronic marketplace associated with a second geographic region, i.e., the location associated with the device.  Hu further discloses at para. [0115] that the item offered in the first geographic region is available in the first electronic marketplace, i.e., the item is offered in the region and a process determines if the item can also be offered to qualified merchants of a second geographic region. If it is determined that the product can be offered to the qualified merchants, an order estimate is provided to at least a subset of the qualified merchants.  When the qualified merchant accepts the order estimate, the product can then be provided to the customers in the second geographic region, i.e., the qualified merchants in the location accept the order estimate and can then provide the products to their customers in the location. Figure 3 of Hu also discloses that a graphical user interface is available to the local merchant and para. [0070] of Hu discloses that the local merchant selects one or more items to provide to local customers using the GUI in Figure 3.  Figure 4 of Hu and para. [0074] indicate that after a local merchant requests one or more items, the GUI in Figure 4 is provided to the local merchant to manage the fulfillment.  The Examiner notes that the content regarding fulfillment is based on both the region (the global merchant in a particular region) and the location (the local merchant selected for fulfillment in a particular region)).  
Applicant’s remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 does not contain the proper claim amendment markings.  The Examiner notes that the last element of claim 1 should be marked as follows: “outputting content to a user interface on the device associated [[a]] the second online store, the content being based on the region and the location associated with the device, and the content comprising an indication of whether the product can be purchased from the first online store using the device associated with the second online store.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-23:  Claim 1 recites “outputting content to a user interface on the device associated with the second online store, the content being based on the region and the location associated with the device.”  This limitation is unclear.  It is unclear what is meant by the content being based on the region and the location.  Is the location intended to be part of the region?  For example, if the location is not part of the region, how is the content based on the region?  Or is the same content output to every device, regardless of whether the location is part of the region?  For purposes of examination, the Examiner is interpreting the content as static for the region and only customized for the location of the device.
Claims 12 and 23 are rejected for similar reason.
Claims 2-11 and 13-22 inherit the deficiencies of claims 1 and 12.
Claims 10 and 21:  Claim 10 recites “wherein outputting content to the device.”  There is insufficient antecedent basis for this limitation.  The Examiner notes that, per claim 1 from which claim 10 depends, content is output to “a user interface on the device” and not to the device per se. 
Claim 21 is rejected for similar reasons.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 12, and 23 recite a method, a system, and a non-transitory computer-readable medium for defining sales regions.  With respect to claim 1, claim elements dynamically defining a region based on multiple e-commerce data records and determining a location associated with a device, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as sales activities.  Claims 12 and 23 recite similar limitations.
The judicial exception is not integrated into a practical application. Claims 1, 12, and 23 recite obtaining/retrieving data and outputting/transmitting data.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 12 recites a processor and a memory and claim 23 recites a non-transitory, computer-readable medium at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 12, and 23 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 12 recites a processor and a memory and claim 23 recites a non-transitory, computer-readable medium at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the obtaining/retrieving and outputting/transmitting limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 12, and 23 are not patent eligible.  
Claims 2-11 and 13-22 depend from claims 1 and 12.  Claims 2 and 13 are directed to defining boundaries of the region and are further directed to the abstract idea.  Claims 3 and 14 are directed to updating the boundaries of the region and are further directed to the abstract idea.  Claims 4 and 15 are directed to defining a plurality of regions and are further directed to the abstract idea.  Claims 5 and 16 are directed to adding or adjusting the number of regions and are further directed to the abstract idea.  Claims 6 and 17 are directed to the type of device and content and are further directed to the abstract idea.  Claims 7 and 18 are directed to obtaining an indication that the customer is interested in purchasing a product which, as discussed above, is a well-understood, routine, and conventional function.  Claims 7 and 18 are further directed to determining that the device is located within a region and are further directed to the abstract idea.  Claims 8 and 19 are directed to generating the content to include an offer for sale and are further directed to the abstract idea.  Claims 9 and 20 are directed to defining the region responsive to obtaining the indication and are further directed to the abstract idea.  Claims 10 and 21 are directed to the type of device, to identifying one or more sales regions, and to determining that the one or more sales regions do not include the region and are further directed to the abstract idea.  Claims 10 and 21 are further directed to obtaining a request which, as discussed above, is a well-understood, routine, and conventional function.  Claims 11 and 22 are directed to the type of data records and are further directed to the abstract idea.
Thus, the claims are not patent eligible.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,838,843 B1 to Bajaj et al. (hereinafter “Bajaj”) in view of US 2015/0095191 A1 to Hu (hereinafter “Hu”).
Claims 1, 12, and 23:  Bajaj discloses systems and methods “for generating geo-fences having boundaries around geographic regions of interest based on historical activity data of a user application on a plurality of client devices.”  (See Bajaj, at least Abstract).  Bajaj further discloses memory and at least one processor (See Bajaj, at least FIGs. 2 and 10 and associated text, server comprises data storage, memory, and a processor).  Bajaj further discloses:
obtaining, at different times, multiple e-commerce data records for a product offered for sale in a first online store, each data record pertaining to at least one respective geographic location and indicating that said product was purchased from said first online store at the at least one respective geographic location (See Bajaj, at least col. 6, lines 23-67, geo-fencing system tracks or accesses activity data of the user application on client devices across a range of locations; user activity may be performing a dining search and booking a reservation using the user application; user actions can also include buying a product; FIG. 3 and associated text, other activities include buying a product; col. 9, lines 10-40, geo-fencing system analyzes usage of the user application over any number of time periods; geo-fencing system determines that users use user application on a client device to search a product from an online store and purchase the product from the online store; FIG. 1B and associated text; col. 5, lines 40-55, geo-fencing generates geo-fences (i.e., geographic regions) based on the tracked activity of client devices within the different geographic regions of interest);
dynamically defining a region based on the multiple e-commerce data records, the region comprising a set of said geographic locations that meet at least one defined condition for the product, wherein dynamically defining the region comprises defining the region responsive to the obtaining the multiple e-commerce data records (See Bajaj, at least col. 8, lines 28-67, analytics manager identifies one or more regions of interest based on the scores for the user activities; regions of interest are those locations associated with higher predicted scores; geographic region of interest can refer to a single location and all locations within a defined area surrounding the single location; condition may be that the score for a particular location exceeds a threshold value);
determining a location associated with a device…(See Bajaj, at least col. 12, lines 51-60, geo-fencing system tracks activity data of client devices having the user application; geo-fencing system identifies the locations at which client devices performed a given application activity).
Bajaj further discloses outputting content to a device, the content being based on the region.  (See Bajaj, at least col. 9, lines 45-57, geo-fencing system communicates coordinates of a geo-fence to a merchant to enable the merchant to send a direct communication to client devices within the geo-fence).
However, Bajaj does not expressly disclose wherein the device is associated with a second online store; and outputting content to a user interface on the device associated with the second online store, the content being based on the region and the location associated with the device, and the content comprising an indication of whether the product can be purchased from the first online store using the device associated with the second online store.
However, Hu discloses “[t]echniques for providing a global merchant network…for enabling items offered in a first geographic region by one party to be offered in a different geographic region by a different party.”  (See Hu, at least Abstract).  Hu further discloses that a seller in one region such as India, China, or Europe may want to offer items provided by a local merchant of a different country or of a global merchant located in another geographic location.  (See Hu, at least para. [0019]).  Hu further discloses “the first geographic region may be associated with a first electronic marketplace.”  (See Hu, at least para. [0115]).  Hu further discloses wherein the device is associated with a second online store (See Hu, at least FIG. 1 and associated text, item 124 is the device of the local merchant; para. [0029], item 124 is the local merchant located in the second geography; global merchant is the merchant located in the first geography); and outputting content to a user interface on the device associated with the second online store, the content being based on the region and the location associated with the device, and the content comprising an indication of whether the product can be purchased from the first online store using the device associated with the second online store (See Hu, at least para. [0061], user selection module determines a qualified merchant of a second electronic marketplace associated with a second geographic region (i.e., the location associated with the device); para. [0115], item offered in the first geographic region is available in the first electronic marketplace (i.e., item is offered in the region); process determines if the item can also be offered to qualified merchants of a second geographic region; if it is determined that the product can be offered to the qualified merchants, order estimate is provided to at least a subset of the qualified merchants; when the qualified merchant accepts the order estimate, the product can then be provided to the customers in the second geographic region (i.e., the qualified merchants in the location accept the order estimate and can then provide the products to their customers in the location; FIG. 3 and associated text, graphical user interface available to local merchant; para. [0070], local merchant selects one or more items to provide to local customers using the GUI in Figure 3; FIG. 4 and associated text; para. [0074], after a local merchant requests one or more items, the GUI in Figure 4 is provided to the local merchant to manage the fulfillment; the Examiner notes that the content regarding fulfillment is based on both the region (the global merchant in a particular region) and the location (the local merchant selected for fulfillment in a particular region)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the geo-fencing system and method of Bajaj the ability wherein the device is associated with a second online store; and outputting content to a user interface on the device associated with the second online store, the content being based on the region and the location associated with the device, and the content comprising an indication of whether the product can be purchased from the first online store using the device associated with the second online store as disclosed by Hu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because “an item that cannot be accessed in one country may be more popular and garner greater value in that county because of the lack of supply” so that “a merchant in that country may want to acquire the item from a merchant of a country where the item is available.”  (See Hu, at least para. [0017]).
Claims 12 and 23 are rejected for similar reasons.
Claims 2 and 13:  The combination of Bajaj and Hu discloses all the limitations of claims 1 and 12 discussed above.
Bajaj further discloses wherein dynamically defining the region comprises dynamically defining boundaries of the region to include the geographic locations that meet the at least one defined condition for the product and to exclude other geographic locations that do not meet the at least one defined condition for the product (See Bajaj, at least col. 8, lines 28-67, analytics manager identifies one or more regions of interest based on the scores for the user activities; regions of interest are those locations associated with higher predicted scores; geographic region of interest can refer to a single location and all locations within a defined area surrounding the single location; condition may be that the score for a particular location exceeds a threshold value).  
Claim 13 is rejected for similar reasons.
Claims 3 and 14:  The combination of Bajaj and Hu discloses all the limitations of claims 2 and 13 discussed above.
Bajaj further discloses wherein defining the region responsive to obtaining the at least one of the multiple e-commerce data records comprises updating the boundaries of the region responsive to obtaining the at least one of the multiple e-commerce data records  (See Bajaj, at least col. 9, lines 10-16, geo-fencing system modifies resulting geo-fences in accordance with the changing behaviors of users at different time periods; for example, geo-fencing system analyzes discrete time periods and generates geo-fences for each discrete time period and modifies geo-fences between each discrete time period to reflect trends of usage of the user application).  
Claim 14 is rejected for similar reasons.
Claims 4 and 15:  The combination of Bajaj and Hu discloses all the limitations of claims 1 and 12 discussed above.
Bajaj further discloses dynamically defining a plurality of regions, including the region, based on the multiple e-commerce data records (See Bajaj, at least col. 8, lines 28-67, analytics manager identifies one or more regions of interest based on the scores for the user activities; regions of interest are those locations associated with higher predicted scores; geographic region of interest can refer to a single location and all locations within a defined area surrounding the single location; condition may be that the score for a particular location exceeds a threshold value), wherein the content is further based on the plurality of regions (See Bajaj, at least col. 9, lines 45-57, geo-fencing system communicates coordinates of a geo-fence to a merchant to enable the merchant to send a direct communication to client devices within the geo-fence).
Claim 15 is rejected for similar reasons.
Claims 5 and 16: The combination of Bajaj and Hu discloses all the limitations of claims 4 and 15 discussed above.
Bajaj further discloses wherein defining the region responsive to obtaining the at least one of the multiple e-commerce data records comprises adding the region to the plurality of regions responsive to obtaining the at least one of the multiple e-commerce data records (See Bajaj, at least FIGs. 7A and 7B and associated text; col. 16, line 62 to col. 7, line 8, Fig. 7A represents geo-fences 702a and 702b associated with application activities that relate to restaurants over a first time period; Figure 7B represents modified geo-fences 702c, 702d, 702e associated with application activities that relate to restaurants over a second time period; the Examiner notes that a region has been added in Fig. 7B).  
Claim 16 is rejected for similar reasons.
Claims 11 and 22: The combination of Bajaj and Hu discloses all the limitations of claims 1 and 12 discussed above.
Bajaj further discloses wherein each of the e-commerce data records relates to at least one of: sales of the product; advertisement of the product; and online store traffic associated with the product (See Bajaj, at least col. 9, lines 10-40, geo-fencing system analyzes usage of the user application over any number of time periods; geo-fencing system determines that users use user application on a client device to search a product from an online store and purchase the product from the online store).
Claim 22 is rejected for similar reasons.

Claims 6-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj in view of Hu as applied to claims above, and further in view of US 2015/0066695 A1 to Delingat et al. (hereinafter “Delingat”).
Claims 6 and 17:  The combination of Bajaj and Hu discloses all the limitations of claims 1 and 12 discussed above.
Bajaj further discloses wherein the device is associated with a merchant.  (See Bajaj, at least col. 9, lines 45-57, geo-fencing system communicates coordinates of a geo-fence to a merchant to enable the merchant to send a direct communication to client devices within the geo-fence).  
However, Bajaj does not expressly disclose wherein: the device is associated with a merchant of the second online store; and the content further comprises an indication that sales of the product to customers located in the region are restricted.  
However, Hu discloses wherein: the device is associated with a merchant of the second online store (See Hu, at least FIG. 1 and associated text, item 124 is the device of the local merchant; para. [0029], item 124 is the local merchant located in the second geography; para. [0034], user devices are any type of computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the geo-fencing system and method of Bajaj the ability wherein: the device is associated with a merchant of the second online store as disclosed by Hu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because “an item that cannot be accessed in one country may be more popular and garner greater value in that county because of the lack of supply” so that “a merchant in that country may want to acquire the item from a merchant of a country where the item is available.”  (See Hu, at least para. [0017]).
Neither Bajaj nor Hu expressly discloses and the content further comprises an indication that sales of the product to customers located in the region are restricted.  
However, Delingat discloses an entity visibility compliance system that controls visibility settings of item listings based on rules determined by a particular region.  (See Delingat, at least Abstract).  Delingat further discloses and the content further comprises an indication that sales of the product to customers located in the region are restricted (See Delingat, at least para. [0035], seller specifies target regions where the seller desires to offer a product item or service for sale; system determines whether the product item or service can be sold in the specified regions; system notifies the seller if the product item or service cannot be sold in that region; para. [0019], seller is a seller associated with retailer website in a networked commerce system such as eBay).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the geo-fencing system and method of Bajaj and the global merchant network of Hu the ability and the content further comprises an indication that sales of the product to customers located in the region are restricted as disclosed by Delingat since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “help navigate the complexities of different laws and compliance rules pertaining to the online display and sale of items (e.g., products and/or services) in different regions around the world.”  (See Delingat, at least para. [0020]).
Claim 17 is rejected for similar reasons.
Claims 7 and 18: The combination of Bajaj and Hu discloses all the limitations of claims 1 and 12 discussed above.
Bajaj does not expressly disclose wherein the device is associated with a customer of the second online store, the method further comprising: obtaining,  via the device, an indication that the customer is interested in purchasing the  product from the second online store; and determining, using the location of the device, that the device is located within the region, wherein outputting the content to the device comprises restricting sales of the product to the customer, the restricting being responsive to determining that the device is located within the region.  
However, Hu discloses wherein the device is associated with a customer of the second online store (See Hu, at least para. [0116], local merchant offers item to a customer in the second geographic region; para. [0096], item is provided to the local merchant and/or a local customer via a network page that for the particular geographic region, i.e., China instead of United States).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the geo-fencing system and method of Bajaj the ability wherein the device is associated with a customer of the second online store as disclosed by Hu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because “an item that cannot be accessed in one country may be more popular and garner greater value in that county because of the lack of supply” so that “a merchant in that country may want to acquire the item from a merchant of a country where the item is available.”  (See Hu, at least para. [0017]).
Neither Bajaj nor Hu expressly discloses the method further comprising: obtaining,  via the device, an indication that the customer is interested in purchasing the  product from the second online store; and determining, using the location of the device, that the device is located within the region, wherein outputting the content to the device comprises restricting sales of the product to the customer, the restricting being responsive to determining that the device is located within the region.  
However, Delingat discloses the method further comprising:
obtaining, via the device, an indication that the customer is interested in purchasing the product from the second online store (See Delingat, at least FIG. 7 and associated text; para. [0037], user asks “can you ship this to me?); and
determining, using the location of the device, that the device is located within the region (See Delingat, at least FIG. 7 and associated text; para. [0037], entity visibility compliance system determines the user’s region based on an IP address received from the device that the user is using to view the website or geo-location information if the user’s device is a mobile device),
wherein outputting the content to the device comprises restricting sales of the product to the customer, the restricting being responsive to determining that the device is located within the region (See Delingat, at least FIG. 7 and associated text; para. [0037], entity visibility compliance system automatically responds to user’s query about whether product can be shipped to them; in Figure 7, entity visibility compliance system responds that product cannot be shipped to Angola). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the geo-fencing system and method of Bajaj and the global merchant network of Hu the ability of the method further comprising: obtaining, via the device, an indication that the customer is interested in purchasing the product from the second online store; and determining, using the location of the device, that the device is located within the region, wherein outputting the content to the device comprises restricting sales of the product to the customer, the restricting being responsive to determining that the device is located within the region as disclosed by Delingat since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “help navigate the complexities of different laws and compliance rules pertaining to the online display and sale of items (e.g., products and/or services) in different regions around the world.”  (See Delingat, at least para. [0020]).
Claim 18 is rejected for similar reasons.
Claims 8 and 19:  The combination of Bajaj and Hu and Delingat discloses all the limitations of claims 7 and 18 discussed above.
Neither Bajaj nor Hu expressly discloses wherein restricting the sales of the product to the customer comprises generating the content to include an offer for sale of one or more other products excluding the product.
However, Delingat discloses wherein restricting the sales of the product to the customer comprises generating the content to include an offer for sale of one or more other products excluding the product (See Delingat, at least para. [0041], entity visibility compliance system generates multiple versions of the item information for viewing by users in multiple regions; each version is accessible by different uniform resource locators, i.e., these are different items; system determines that a user in a given region is attempting to access one of the multiple versions of the item information associated with a second region that is distinct from the given region of the user; system redirects the user to another one of the multiple versions of the item that is associated with the user’s given region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the geo-fencing system and method of Bajaj and the global merchant network of Hu the ability wherein restricting the sales of the product to the customer comprises generating the content to include an offer for sale of one or more other products excluding the product as disclosed by Delingat since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “help navigate the complexities of different laws and compliance rules pertaining to the online display and sale of items (e.g., products and/or services) in different regions around the world.”  (See Delingat, at least para. [0020]).
Claim 19 is rejected for similar reasons.
Claims 9 and 20:  The combination of Bajaj and Hu and Delingat discloses all the limitations of claims 7 and 18 discussed above.
Neither Bajaj nor Hu expressly discloses wherein dynamically defining the region is done responsive to obtaining the indication.
However, Delingat discloses wherein dynamically defining the region is done responsive to obtaining the indication (See Delingat, at least FIG. 7 and associated text; para. [0037], entity visibility compliance system determines the user’s region based on an IP address received from the device that the user is using to view the website or geo-location information if the user’s device is a mobile device; entity visibility compliance system automatically responds to user’s query about whether product can be shipped to them; in Figure 7, entity visibility compliance system responds that product cannot be shipped to Angola).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the geo-fencing system and method of Bajaj and the global merchant network of Hu the ability wherein dynamically defining the region is done responsive to obtaining the indication as disclosed by Delingat since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “help navigate the complexities of different laws and compliance rules pertaining to the online display and sale of items (e.g., products and/or services) in different regions around the world.”  (See Delingat, at least para. [0020]).
Claim 20 is rejected for similar reasons.
Claims 10 and 21:  The combination of Bajaj and Hu discloses all the limitations of claims 1 and 12 discussed above.
Bajaj does not expressly disclose wherein the device is associated with a merchant of the second online store, the location associated with the device comprises one or more sales regions associated with the second online store; and outputting the content to the device comprises: obtaining a request via the device; wherein outputting the content to the device is done responsive to said obtaining the request via the device and the content further comprises an option for the merchant of the second online store to purchase the product from a merchant of the first online store, after which the product is available to the merchant of the second online store to be resold outside of the region.  
However, Hu discloses wherein the device is associated with a merchant of the second online store, the location associated with the device comprises one or more sales regions associated with the second online store (See Hu, at least para. [0116], local merchant offers item to a customer in the second geographic region; para. [0096], item is provided to the local merchant and/or a local customer via a network page for the particular geographic region, i.e., China instead of United States; the sales region is the same as the country, i.e., China, in this example); and outputting the content to the device comprises: obtaining a request via the device (See Hu, at least para. [0115], process determines if an item can be offered to qualified merchants of a second geographic region; if it is determined that the product can be offered to the qualified merchants, order estimate is provided to at least a subset of the qualified merchants; when the qualified merchant accepts the order estimate); wherein outputting the content to the device is done responsive to said obtaining the request via the device and the content further comprises an option for the merchant of the second online store to purchase the product from a merchant of the first online store, after which the product is available to the merchant of the second online store to be resold outside of the region (See Hu, at least para. [0115], process determines if an item can be offered to qualified merchants of a second geographic region; if it is determined that the product can be offered to the qualified merchants, order estimate is provided to at least a subset of the qualified merchants; when the qualified merchant accepts the order estimate, the product can then be provided to the customers in the second geographic region).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the geo-fencing system and method of Bajaj the ability wherein the device is associated with a merchant of the second online store, the location associated with the device comprises one or more sales regions associated with the second online store; and outputting the content to the device comprises: obtaining a request via the device; wherein outputting the content to the device is done responsive to said obtaining the request via the device and the content further comprises an option for the merchant of the second online store to purchase the product from a merchant of the first online store, after which the product is available to the merchant of the second online store to be resold outside of the region as disclosed by Hu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because “an item that cannot be accessed in one country may be more popular and garner greater value in that county because of the lack of supply” so that “a merchant in that country may want to acquire the item from a merchant of a country where the item is available.”  (See Hu, at least para. [0017]).
Neither Bajaj nor Hu expressly discloses and outputting the content to the device comprises: determining that the one or more sales regions do not include the region.
However, Delingat discloses and outputting the content to the device comprises: determining that the one or more sales regions do not include the region (See Delingat, at least para. [0035], seller specifies target regions where the seller desires to offer a product item or service for sale; system determines whether the product item or service can be sold in the specified regions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the geo-fencing system and method of Bajaj and the global merchant network of Hu the ability and outputting the content to the device comprises: determining that the one or more sales regions do not include the region as disclosed by Delingat since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “help navigate the complexities of different laws and compliance rules pertaining to the online display and sale of items (e.g., products and/or services) in different regions around the world.”  (See Delingat, at least para. [0020]).
Claim 21 is rejected for similar reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625